Exhibit 10.11
EXECUTION COPY
FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this “Waiver”), dated
as of March 15, 2010, by and among TRICO MARINE CAYMAN, L.P., a limited
partnership organized under the laws of the Cayman Islands (“Trico Cayman”),
TRICO HOLDCO LLC, a Delaware limited liability company and the general partner
of Trico Cayman (“Trico Holdco”), TRICO SUPPLY AS, a limited company organized
under the laws of Norway (“Holdings”, and together with Trico Cayman and Trico
Holdco, the “Holdco Guarantors”), the Subsidiary Guarantors listed on
Schedule IX to the Credit Agreement (the “SubsidiaryGuarantors”), TRICO SHIPPING
AS, a limited company organized under the laws of Norway and a wholly-owned
Subsidiary of Holdings (the “Borrower”), the Lenders party hereto (each, a
“Lender” and, collectively, the “Lenders”) and NORDEA BANK FINLAND PLC, NEW YORK
BRANCH, as Administrative Agent (in such capacity, the “Administrative Agent”).
Unless otherwise indicated, all capitalized terms used herein and not otherwise
defined shall have the respective meanings provided such terms in the Credit
Agreement referred to below.
W I T N E S S E T H:
     WHEREAS, the Borrower, the Holdco Guarantors, the Subsidiary Guarantors,
the Lenders party hereto from time to time, and the Administrative Agent are
parties to a Credit Agreement, dated as of October 30, 2009 (the “Credit
Agreement”); and
     WHEREAS, subject to the terms and conditions set forth below, (i) the
Lenders hereto wish to provide a waiver in respect of Section 9.01(b) of the
Credit Agreement and (ii) the parties hereto wish to amend certain provisions of
the Credit Agreement, in each case as herein provided;
     NOW, THEREFORE, it is agreed;
A. Waiver to the Credit Agreement
     1. Notwithstanding anything to the contrary contained in Section 9.01(b) of
the Credit Agreement, each of the undersigned Lenders hereby waives any Default
or Event of Default arising from the fact that the annual financial statements
of Trico Marine Services, Inc. delivered pursuant to Section 9.01(b) of the
Credit Agreement were not certified on an unqualified basis in regard to going
concern for the fiscal year ending December 31, 2009.
B. Amendment to the Credit Agreement
     1. The definition of “Total Commitment” appearing in Section 1 of the
Credit Agreement is hereby amended by deleting the text “$33,000,000” appearing
in said definition and inserting the text “$26,000,000” in lieu thereof.
     2. Section 4.03(b) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
     ”(c) On each Scheduled Commitment Reduction Date, the Total Commitment
shall be automatically reduced by an aggregate principal amount as is set forth
opposite

 



--------------------------------------------------------------------------------



 



each such Scheduled Commitment Reduction Date below (each such reduction, as the
same may be reduced as provided in Section 4.03(f), a “Scheduled Commitment
Reduction”):

                      Amount of Total         Commitment to be         reduced
on the relevant         Scheduled Commitment     Scheduled Commitment Reduction
Date   Reduction Date
1
  April 1, 2010   $ 0    
2
  July 1, 2010   $ 3,300,000    
3
  October 1, 2010   $ 3,300,000    
4
  January 1, 2011   $ 3,300,000    
5
  April 1, 2011   $ 3,300,000    
6
  July 1, 2011   $ 3,300,000    
7
  October 1, 2011   $ 3,300,000    
8
  The Maturity Date   The amount required to
reduce the Total
Commitments to zero”

C. Miscellaneous Provisions
     1. In order to induce the Lenders to enter into this Waiver, the Borrower
hereby represents and warrants that (i) no Default or Event of Default exists as
of the Waiver Effective Date (as defined herein) before or after giving effect
to this Waiver and (ii) all of the representations and warranties contained in
the Credit Agreement or the other Credit Documents are true and correct in all
material respects on the Waiver Effective Date both before and after giving
effect to this Waiver, with the same effect as though such representations and
warranties had been made on and as of the Waiver Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date).
     2. This Waiver is limited as specified and shall not constitute an
amendment, modification, acceptance or waiver of any other provision of the
Credit Agreement or any other Credit Document.
     3. This Waiver may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A

-2-



--------------------------------------------------------------------------------



 



complete set of counterparts executed by all the parties hereto shall be lodged
with the Borrower and the Administrative Agent.
     4. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.
     5. This Waiver shall become effective on the date (the “Waiver Effective
Date”) when the Borrower, the Guarantors and the Required Lenders shall have
signed a counterpart hereof (including by way of facsimile or other electronic
transmission) the same to White & Case LLP, 1155 Avenue of the Americas, New
York, NY 10036; Attention: May Yip (facsimile number: 212-354-8113 / email:
myip@whitecase.com).
     6. From and after the Waiver Effective Date, all references in the Credit
Agreement and each of the other Credit Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement, as modified hereby.
     7. The Borrower and each Guarantor as debtor, grantor, pledgor or assignor,
or in any other similar capacity in which the Borrower or the Guarantors grant
liens or security interests in their respective property or otherwise act as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Credit Documents to which it is a party (after
giving effect hereto) and (ii) to the extent the Borrower or any Guarantor
granted liens on or security interests in any of its property pursuant to any
such Credit Document as security for the Borrower or any Guarantor’s Obligations
under or with respect to the Credit Documents, ratifies and reaffirms such
guarantee and grants of security interests and liens and confirms and agrees
that such security interests and liens hereafter secure all of the Obligations
as amended hereby. The Borrower and each Guarantor hereby consents to this
Waiver and acknowledges that each of the Credit Documents remains in full force
and effect and is hereby ratified and reaffirmed. Except as otherwise provided
herein, the execution of this Waiver shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, constitute a waiver
of any provision of any of the Credit Documents or serve to effect a novation of
the Obligations.
*      *       *

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Waiver to be duly
executed and delivered as of the date first above written.

            TRICO SHIPPING AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        TRICO MARINE CAYMAN, L.P.
      By:   Trico Holdco LLC, General Partner                     By:   /s/
Joseph S. Compofelice         Name:   Joseph S. Compofelice        Title:  
President        TRICO HOLDCO LLC
      By:   /s/ Joseph S. Compofelice         Name:   Joseph S. Compofelice     
  Title:   President        TRICO SUPPLY AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman        TRICO SUBSEA HOLDING AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman        DEEPOCEAN SHIPPING III AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman     

Signature page to Trico S33mm First Amendment and Waiver

 



--------------------------------------------------------------------------------



 



            DEEPOCEAN SHIPPING II AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman        DEEPOCEAN SHIPPING AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman        DEEPOCEAN AS
      By:   /s/ Joseph S. Compofelice         Name:   Joseph S. Compofelice     
  Title:   Chairman        TRICO SUPPLY (UK) LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        ALBYN MARINE LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        CTC MARINE PROJECTS LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Chief Executive Officer        DEEPOCEAN BRASIL SERVICOS LTDA.
      By:   /s/ Per Thuestad         Name:   Per Thuestad        Title:  
Director     

Signature page to Trico $33mm First Amendment and Waiver

 



--------------------------------------------------------------------------------



 



            DEEPOCEAN MARITIME AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma         Title:  
Chairman        DEEPOCEAN MANAGEMENT AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma         Title:  
Chairman        DEEPOCEAN DE MEXICO S. DE R.L. DE C.V.
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma         Title:  
Manager        CTC MARINE NORWAY AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma         Title:  
Chairman        CTC MARINE PROJECTS (GUERNSEY) LIMITED
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma         Title:  
Director        DEEPOCEAN SUBSEA SERVICES LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray         Title:  
Managing Director        DEEPOCEAN BV
      By:   /s/ Mads Bardsen         Name:   Mads Bardsen         Title:
Director     

Signature page to Trico $33mm First Amendment and Waiver

 



--------------------------------------------------------------------------------



 



            DEEPOCEAN UK LTD.
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray         Title:
Managing Director        SERVICIOS PROFESIONALES DE APOYO ESPECIALIZADO, S. DE
R.L. DE C.V.
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma         Title:  
Manager     

Signature page to Trico $33mm First Amendment and Waiver

 



--------------------------------------------------------------------------------



 



            SERVICIOS DE SOPORTE PROFESIONAL
ADMINISTRATIVO, S. DE R.L. DE C.V.
      By:   /s/ Rishi A. Varma         Name: Rishi A. Varma         Title:  
Manager        TRICO SUBSEA AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma         Title:  
Chairman     

Signature page to Trico $33mm First Amendment and Waiver

 



--------------------------------------------------------------------------------



 



            NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
       Individually and as Administrative Agent
      By:   /s/ Martin Lunder         Name:   Martin Lunder         Title:  
Senior Vice President              By:   /s/ Martin Kahm         Name:   Martin
Kahm        Title:   Vice President     

Signature page to Trico $33mm First Amendment and Waiver

 



--------------------------------------------------------------------------------



 



            UNICREDIT BANK AG (f/k/a BAYERISCHE HYPO-
UND VEREINSBANK),
     as a Lender
   

               
By:
  /s/ Hischer Uwe       /s/ Langmaack Dieter  
 
       
 
  Name: Hischer Uwe       Langmaack Dieter  
 
  Title: Vice President       Vice President  

Signature Page to Trico $33mm First Amendment and Waiver

 